Per Curiam.

We affirm the judgment of the court of appeals.
On appeal, appellant argues, inter alia, that he did argue good cause for untimely filing in his application to reopen — that he was ignorant of the law and did not know how to proceed. However, in State v. Reddick (1995), 72 Ohio St.3d 88, 91, 647 N.E.2d 784, 786, we held that ignorance of the law is not a sufficient justification for untimely filing.
Appellant also argues that he complied with App.R. 26(B)(2)(d) by attaching an affidavit swearing to the truth of the allegations of his application. However, such an affidavit falls short of the particularity required by the rule. Moreover, as we suggested in State v. Lechner (1995), 72 Ohio St.3d 374, 375, 650 N.E.2d 449, 449-450, one reason for failure to file the required sworn statement may be that many of the claims were in fact considered by an appellate court, thereby precluding compliance with App.R. 26(B)(2)(c) and (d). Accordingly, the judgment of the court of appeals is affirmed.

Judgment affirmed.

Moyer, C.J., Douglas, Wright, Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.